DETAILED ACTION
This action is response to application number 16/709,231, amendment and remarks, dated on 10/14/2021.
The present application is being examined under the pre-AIA  first to invent provisions.
Claims 2-24 pending.
Claim 1 cancelled.
Response to Arguments
Applicant’s arguments with respect to claim(s) 2-24 have been considered but are moot in view of the new ground of rejection.
Applicant in page 9 of remarks argues in regards to amended claims that “Wang fails to discuss “wireless links”, as recited in claim 2 as amended and similarly recited in claim 14 as amended. Further, Wang fails to disclose a node having a “receive” status and a “transmit” status. On the contrary, Wang discloses only a link status, which does not support unidirectional failures, which is possible in wireless communications”.
Prior art, Pedersen, in the same filed of endeavor, the bonding of communications paths into a higher-bandwidth logical communications path (Col. 1, lines 20-25) discloses performing wireless link aggregation and wireless link of multiple wireless links in a wireless link aggregation group (Methods, apparatuses and systems facilitating the aggregation or bonding of communications paths into a higher-bandwidth, logical communications path. Embodiments of the present invention can be applied to bond different ).
 	In response to applicant's argument regarding a receiving node having “receive” status and a “transmit” status and setting the status of each to a bad status or a good status the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
 	Wang in ¶39 discloses “The first and second SFBs (104 and 106) provide the means of communication between the node boards 102 and 202. The first SFB 104 includes, in this particular embodiment, a fabric switch device 224 and multiple PHY port devices 226 (e.g., Ethernet type). The switch device 224 includes a redirect bitmap (also known as an unreachable bitmap) 229 accessed for redirect information for redirecting packets during failover and a trunk table 231 for storing status information of any of a number of trunk ports. The switch device 224 interfaces with the second SFB 106 via an AB PHY .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 14-24 rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recited “and/or”, one of the two alternative must be selected. Examiner suggests selecting “and” to avoid the potential rejection under 35 U.S.C. 112 (pre-AIA ), second paragraph because the claims recited an apparatus (a data access card) without identifying the structure of the apparatus in order to define the apparatus that is capable of performing the claimed functions and accordingly does not have the corresponding structure supported by the present 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 (a) which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-24 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Wang et al. (US 2004/0085894 A1) in view of Pedersen et al. (US 7006500 B1). 


Claim 2, Wang discloses a method of detecting a transmit status and a receive status of a receiving node of a link of multiple links in a link aggregation group (detecting link failure in link aggregation; “According to the Institute of Electrical and Electronics Engineers 802.3 standard, link aggregation has been developed to increase bandwidth and availability by aggregating more than one link together to form a link aggregation group. The media access control layer (MAC) can treat the multiple links as a single logical link. When a link in the aggregating group fails, the traffic can be distributed (or ), comprising:
(a)    detecting by a receiving node (a receiving node; node board or fabric board; Fig. 2, els. 200, 104) whether a packet was received from a transmitting node (a transmitting node; node board or fabric board; Fig. 2, els. 200, 104) over the link (detecting the received packet over link Fig. 2, el. 209), the link at the receiving node having a transmit status and a receive status (the receiving node having a transmit status and a receive status; “The first SFB 104 includes, in this particular embodiment, a fabric switch device 224 and multiple PHY port devices 226 (e.g., Ethernet type). The switch device 224 includes a redirect bitmap (also known as an unreachable bitmap) 229 accessed for redirect information for redirecting packets during failover and a trunk table 231 for storing status information of any of a number of trunk ports”; ¶39; ¶49);
(b)    if a packet has not been received from the transmitting node over the link, then (1)    computing a time interval since last receipt of a packet from the transmitting node over the link; (2)    comparing the time interval against a time interval threshold; and (3)    if the time interval fails a condition relative to the time interval threshold, then setting the receive status of the link at the receiving node to ‘bad’ (setting the receive status of the link when packet is not arrived in predefined time window; “Switched traffic is then forwarded. On the ¶65; monitoring packet arrival in compare to idle timer in order to determine the status of the link; “The process used by this scheme is exemplified as follows. The traffic distribution controller on the node board has to monitor the receiving activities of all access ports. An idle timer will be reset and started every time a good end of packet has been received. If the controller does not receive a good packet prior to the idle timer expiring, the ); and
(c)    if a packet has been received from the transmitting node over the link (receiving packet over link Fig. 2, 209 by any of the node board or fabric board; Fig. 2, els. 200, 104), then
(1)    computing an integrity value of the packet (good frame received; Fig. 6, el. 608; Fig. 7, el. 712; ¶67; ¶82);
(2)    determining whether the integrity value is correct (good frame received; Fig. 6, el. 608; Fig. 7, el. 712; “Flow is to a function block 604 to reset both the timer and error counter. In a decision block 606, the system determines if an end-of-frame has been received. If so, flow is out the "Y" path to a decision block 608 to determine if the received frame was a good frame. If so, flow is out the "Y" path to the function block 604 to reset both the ¶67; ¶82);
(3)    if the integrity value is incorrect (Fig. 6, el. 608; Fig. 7, el. 712; ¶67; “However, if at step 712 a bad frame was received, then processing continues at step 714 wherein the error count is increased. Then at step 716 the error count is compared to a threshold value (N). If at step 716 the error count is less than the threshold value, then processing returns to step 710. However, if at step 716 it is determined that the error count is above the threshold value, the processing proceeds to step 724 wherein a probe packet is sent and a probing timer is set”; ¶82), then

(ii)    comparing the integrity error count against an integrity error threshold (Fig. 6, el. 612; Fig. 7, el. 716; ¶67; ¶82);
(iii)    if the integrity error count satisfies a condition relative to the integrity error threshold (error count more than N), then setting the receive status of the link at the receiving node to ‘bad’ (pending status; Fig. 6, el. 614; probing and declare failure; Fig. 7, el. 728; ¶67; ¶82); and
(iv)    if the integrity error count fails to satisfy the condition relative to the integrity error threshold (error count more than N), then maintaining the receive status of the link at the receiving node as ‘bad’ (maintaining the port and link status as pending (Fig. 6, el. 614) or maintaining to perform CPU verification Fail (Fig. 7, el. 728); ¶67; ¶84); and
(4)    if the integrity value is correct (Fig. 6, el. 608; Fig. 7, el. 712; ¶67; ¶82), then
(i)    resetting the integrity error count (Fig. 6, el. 604; Fig. 7, el. 708; ¶67; “If at step 704 it is determined that probe packet is enabled, then as shown at step 708 the idle timer and error counter is reset”; ¶81);
(ii)    increasing an integrity correct count; (ii) comparing the integrity correct count against an integrity correct threshold; (iv)    if the integrity correct count satisfies a condition relative to the integrity correct threshold, then setting the receive status of the link at the receiving node to ‘good’ (v)    if the integrity correct count fails to satisfy the condition relative to the integrity correct 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the invention was made to provide an integrity correct count similar to an integrity error count as taught by Wang in order to detect status of links in link aggregation group (title; abstract; ¶6).
Wang does not disclose wireless link of multiple wireless links in a wireless link aggregation group. 
Pedersen, in the same filed of endeavor, the bonding of communications paths into a higher-bandwidth logical communications path (Col. 1, lines 20-25) discloses performing wireless link aggregation and wireless link of multiple wireless links in a wireless link aggregation group (Methods, apparatuses and systems facilitating the aggregation or bonding of communications paths into a higher-bandwidth, logical communications path. Embodiments of the present invention can be applied to bond different physical links (e.g., xDSL over twisted pairs), different channels on the same physical line, or even different ; abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the invention was made to provide wireless link aggregation and wireless link of multiple wireless links in a wireless link aggregation group as taught by Pedersen to modify Wang’s method and system in order to facilitate data transmission across bonded communications paths (title; abstract).

Claim 3, Wang in view of Pedersen discloses wherein the method is performed by a data access card (Wang; implementation of link failure detection in a link aggregation group by the node board, Fig. 2, el. 200 and/or fabric board, el. 104; “The implementation of this link failure detection scheme can also be reversed. In another embodiment, the switch fabric board may send the probe packets and the node boards would then handle packet bouncing. In yet another embodiment, the implementation may be symmetric wherein both sides can probe the link. However, a symmetric implementation would increase transmission overhead, especially when compared to the link heartbeat method described hereinabove”; ¶77).

Claims 4, 15, Wang in view of Pedersen discloses wherein the receiving node inserts the receive status in a header of a packet transmitted to the transmitting node (Wang; the receiving node inserting the receive status failure information and informing of the failure to other nodes; Fig. 4, el. 410; “In failover mode, link failure data is transmitted to other fabric boards, as indicated in a function block 408. A MAC table is then updated with the failed port status information, as indicated in a function block 410”; ¶58;“When the fabric node 104 detects a link failure of any of its ports, the CPU of the fabric board is notified and initiates the failover procedure. The fabric board propagates failure to inform the other fabric board nodes. For example, the CPU of the first SFB 104 signals the second SFB 106 of the node board that connects to the failed link (i.e., now an unreachable node). There exists an redirect bitmap 229 in the first SFB 104 that indicates which port cannot be reached by the other fabric node. When the link failure notice is received, the CPU updates the redirect bit map 229 and sends back an ACK. The redirect bitmap 229 works as a forwarding domain for traffic received from the redirect link so that the node boards with both uplinks working will not receive two copies of a broadcast packet”; ¶51; “This scheme makes use of a common setting wherein when a packet is received with identical source and destination MAC addresses, the packet is bounced to its receiving board. A ).

Claims 5, 16, Wang in view of Pedersen discloses wherein a transmit status of the transmitting node is set to equal the receive status of the receiving node (Wang; setting port of transmitting node and receiving node to pending/inaccessible and bad status when detecting link failure; Fig. 4, el. 410; “In failover mode, link failure data is transmitted to other fabric boards, as indicated in a function block 408. A MAC table is then updated with the failed port status information, as indicated in a function block 410”; ¶58;“When the fabric node 104 detects a link failure of any of its ports, the CPU of the fabric board is notified and initiates the failover procedure. The fabric board propagates failure to inform the other fabric board nodes. For example, the CPU of the first SFB 104 signals the second SFB 106 of the node board that connects to the failed link (i.e., now an unreachable node). There exists an redirect bitmap 229 in the first SFB 104 that indicates which port cannot be reached by the other fabric node. When the link failure notice is received, the CPU updates the redirect bit map 229 and sends back an ACK. The redirect bitmap 229 works as a forwarding domain for traffic received from the redirect link so that the node boards with both uplinks working will not receive two copies of a broadcast packet”; ¶51; “This scheme makes use of a common setting wherein when a packet is received with identical source ).

Claims 6, 17, Wang in view of Pedersen discloses wherein the transmitting node is configured to transmit keep-alive packets (Heartbeat transmission) to the receiving node on a periodic basis (Wang; “On the transmit side, a transmission MAC module periodically sends out a MAC heartbeat message when no packets are currently being transmitted. The duration of the heartbeat message is configurable. In the current implementation, the unit of the period is a time slot, 512-bit transmission time, i.e., 51.2 usec for 10 Mbps and 5.12 usec 100 Mbps. If the link is actively sending regular packet traffic, the link heartbeat message packet will not be transmitted, allowing optimum bandwidth to the link when the link is busy. This is one advantage over the link failure detection done by CPU like spanning tree method”; ¶55; Fig. 5; ¶59).

Claims 7, 18, Wang in view of Pedersen discloses wherein the transmitting node is configured not to send any data packets to the receiving node over the wireless link until the receive status of the wireless link at the receiving node is set to ‘good’ (Wang; not sending traffic on the failed port and resume when the port recovered; “Similarly, in response to a detected link failure of the first link 209, failover occurs, and ).

Claims 8, 19, Wang in view of Pedersen discloses wherein the computing the integrity value of the packet and the determining whether the integrity value is correct are performed at a physical layer (Wang; physical layer performing the frame integrity and integrity error count; “Link failure detection can be implemented in different levels. For example, IEEE 802.3 specifies a PHY-level detection mechanism for the Ethernet PHY. In the absence of the data traffic, a transmitting PHY device ).

Claims 9, 20, Wang in view of Pedersen discloses wherein the wireless link at the receiving node may have a receive status set as ‘bad’ and a When the fabric node 104 detects a link failure of any of its ports, the CPU of the fabric board is notified and initiates the failover procedure. The fabric board propagates failure to inform the other fabric board nodes. For example, the CPU of the first SFB 104 signals the second SFB 106 of the node board that connects to the failed link (i.e., now an unreachable node). There exists an redirect bitmap 229 in the first SFB 104 that indicates which port cannot be reached by the other fabric node. When the link failure notice is received, the CPU updates the redirect bit map 229 and sends back an ACK. The redirect bitmap 229 works as a forwarding domain for traffic received from the redirect link so that the node boards with both uplinks working will not receive two copies of a broadcast packet”; checking status of link in both direction in full duplex mode (Wang; “The link port is a full duplex Ethernet connection, normally with speeds of be approximately 10/100/1000 Mbps. This link port can be any speed as long as the framing is Ethernet”; ¶33); “The implementation of this link failure detection scheme can also be reversed. In another embodiment, the switch fabric board may send the probe packets and the node boards would then handle packet bouncing. In yet another embodiment, the implementation may be symmetric wherein both sides can probe the link. However, a symmetric implementation would increase transmission overhead, ).

Claims 10, 21, Wang in view of Pedersen discloses setting a status of the wireless link aggregation group as ‘bad’ when all of the multiple links of the link aggregation group are set to ‘bad’ (Wang; a link aggregation group is declared as non operational (bad/pending) when all the wireless links of the wireless link aggregation group failed because otherwise the traffic of the link aggregation group would be distributed over the remanding operational links and link aggregation group would be considered operational; “According to the Institute of Electrical and Electronics Engineers 802.3 standard, link aggregation has been developed to increase bandwidth and availability by aggregating more than one link together to form a link aggregation group. The media access control layer (MAC) can treat the multiple links as a single logical link. When a link in the aggregating group fails, the traffic can be distributed (or rerouted) over the remanding operating links. However, link aggregation only provides failover among parallel connections, which parallel connections are shared with the same end nodes”; ¶6).

Claims 11, 22, Wang in view of Pedersen discloses setting a status of the wireless link aggregation group as ‘good’ when at least one of the multiple wireless links of the wireless link aggregation group is set to ‘good’ (Wang; a link According to the Institute of Electrical and Electronics Engineers 802.3 standard, link aggregation has been developed to increase bandwidth and availability by aggregating more than one link together to form a link aggregation group. The media access control layer (MAC) can treat the multiple links as a single logical link. When a link in the aggregating group fails, the traffic can be distributed (or rerouted) over the remanding operating links. However, link aggregation only provides failover among parallel connections, which parallel connections are shared with the same end nodes”; ¶6).

Claims 12, 23, Wang in view of Pedersen discloses wherein the detecting the integrity value includes detecting at least one of traffic alignment or packet integrity (Wang; packet integrity/Frame integrity; “Flow is to a function block 604 to reset both the timer and error counter. In a decision block 606, the system determines if an end-of-frame has been received. If so, flow is out the "Y" path to a decision block 608 to determine if the received frame was a good frame”; ¶67; Fig. 6, el. 608; Fig. 7, el. 712).

Claims 13, 24, Wang in view of Pedersen discloses wherein the detecting the integrity value includes detecting a cyclic redundancy checksum (CRC) (Wang; detecting the cyclic redundancy checksum, such as CRC(4), CRC 32 in heartbeat (HB) message as described in ¶62 to detect integrity of the received frames and in order to determine the link status).

Claim 14, limitation of claim 14 analyzed with respect to claim 2, the further limitation of claim 14 discloses by Wang a data access card (implementation of link failure detection in a link aggregation group by the node board, Fig. 2, el. 200 and/or fabric board, el. 104; “The implementation of this link failure detection scheme can also be reversed. In another embodiment, the switch fabric board may send the probe packets and the node boards would then handle packet bouncing. In yet another embodiment, the implementation may be symmetric wherein both sides can probe the link. However, a symmetric implementation would increase transmission overhead, especially when compared to the link heartbeat method described hereinabove”; ¶77) including a circuit and/or including memory storing instructions (circuit and/or memory of the node board; the logic circuits of a node board have detected a failed port, traffic of that node board is failovered (or redirected) to the working ports; ¶31).




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOUROUSH MOHEBBI whose telephone number is (571)270-7908.  The examiner can normally be reached on Monday to Friday, 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/KOUROUSH MOHEBBI/
Primary Examiner, Art Unit 2471
2/01/2022